Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to applicant’s communication filed on 11/03/21. Claims 1-22 are pending in this application. 
Claim Rejections under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 21 and 22 are rejected under 35 U.S.C. §102 as being unpatentable over Shank (US 10192779 B1), as Shank is commonly owned by the applicant but is of different inventorship and is patented and filed (greater than one year) prior to the present application.
Regarding claim 1, Shank discloses a structure comprising: a semiconductor substrate (see fig 4, element 14); a shallow trench isolation region in the semiconductor substrate (fig 4 see 16), the shallow trench isolation region including a trench (see well 43); and a body region in the trench of the shallow trench isolation region (see fig 8 where contacts 46 is connected to 43), the body region comprised of a polycrystalline semiconductor material (see col 5, ln 16-39 disclosing polycrystalline structure).

Regarding claim 3, Shank discloses the structure of claim 1 wherein the trench penetrates partially through the shallow trench isolation region to a lower boundary (see fig 3, bottom of 26), and the shallow trench isolation region includes a first portion arranged between the lower boundary of the trench and the semiconductor substrate adjacent to the lower boundary of the trench (see figs 3 and 4 disclosing trench with lower boundary).
Regarding claim 4, Shank discloses the structure of claim 3 wherein the shallow trench isolation region includes a plurality of second portions that laterally surround the body region (see figs 3 and 4 disclosing 34 on surrounding sides of 26).
Regarding claim 5, Shank discloses the structure of claim 4 wherein the semiconductor substrate includes a top surface 17, and the plurality of second portions of the shallow trench isolation region extend from the top surface of the semiconductor substrate to the first portion of the shallow trench isolation region (see figs 4 and 5 disclosing upward protrusions 46/54).
Regarding claim 6, Shank discloses the structure of claim 1 wherein the shallow trench isolation region includes a plurality of portions that laterally surround the body region (see 34 surrounds 26).
Regarding claim 7, Shank discloses the structure of claim 1 wherein the shallow trench isolation region has a top surface, and the body region has a top surface that is substantially coplanar with the top surface of the shallow trench isolation region (see fig 4, where top of 16 is coplanar with 43).
Regarding claim 8, Shank discloses the structure of claim 7 wherein the semiconductor substrate has a top surface, and the top surface of the body region is substantially coplanar with the top surface of the semiconductor substrate(see fig 4, where top of 16 is coplanar with 43).

Regarding claim 10, Shank disclosing the structure of claim 1 further comprising: a polycrystalline layer in the semiconductor substrate, the polycrystalline layer arranged beneath the shallow trench isolation region and the body region (see non-single section 32).
Regarding claim 11, Shank discloses the structure of claim 10 wherein the poly crystalline layer includes a portion that directly contacts the shallow trench isolation region (see fig 4, disclosing 32).
Regarding claim 12, Shank discloses the structure of claim 10 wherein the polycrystalline layer includes a portion that overlaps with the shallow trench isolation region (see col 5, ln 16-39 disclosing polycrystalline structure).
Regarding claim 13, Shank discloses the structure of claim 10 wherein the shallow trench isolation region includes a portion fully positioned between the polycrystalline layer and the body region(see col 5, ln 16-39 disclosing polycrystalline structure, see element 32).
Regarding claim 14, Shank discloses the structure of claim 1 wherein the semiconductor substrate is a bulk substrate (see 14 and detailed description).
Regarding claim 21, Shank discloses the structure of claim 1 wherein the shallow trench isolation region includes a dielectric material, and the trench is positioned inside the dielectric material and surrounded by the dielectric material (see figs 1-3 where 16 is a dielectric material, see col 2, ln 10-37).
Regarding claim 22, Shank discloses the structure of claim 1 wherein the semiconductor substrate includes a top surface, the shallow trench isolation region has a lower boundary located at a first depth relative to the top surface of the semiconductor substrate, the lower boundary of the trench is located at a second depth relative to the top surface of the semiconductor substrate, and the second depth is less than the first depth (see 16 has top and bottom to surround well 43).
Response to Arguments
Applicants assert that the cited art do not teach or suggest the device’s body region contains polysilicion semiconductor material (see col 5, lsn 17-39 and col 3 ln 60-col 4 ln 11). This office action notes that the applicant’s use of the term “region” is generously broad. Should applicant wish to further clarify that he body of the device IS a polycrystalline semiconductor material of a particular arrangement, such a clarification might distinguish from the current interpretation of the cited art. However, this office action notes that the current recitation of the above feature at issue is extremely broad. Further, applicant asserts that in light of the applicant’s specification, the term “region” should be interpreted to exclude any active device in such region. However, this office action advises applicant to specifically detail out the features of applicant’s invention in the claims, so as to capture the invention in claim language. As it currently stands, the claim language of the independent claim is so broad so as to allow such an interpretation. Should applicant wish to distinguish the gate electrode from a device layer, it may be done based on its functionality or improvement over the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813